                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 FORT SMITH DIVISION

HEATHER BAKER                                                                         PLAINTIFF

v.                                    No. 2:18-CV-02019

BOST, INC.                                                                          DEFENDANT

                                             ORDER

       The parties have filed a joint motion (Doc. 20) to approve their settlement agreement and

dismiss this case with prejudice. They have also filed supporting documents. (Docs. 23-1, 23-2).

Plaintiff’s complaint seeks relief for Defendant’s alleged Fair Labor Standards Act and Arkansas

Minimum Wage Act violations. The motion to approve and dismiss will be granted.

       Having reviewed the settlement agreement (Doc. 23-1), and for the reasons set forth in the

Court’s order (Doc. 19) denying the previous settlement agreement, the Court finds that the

settlement agreement is a fair and equitable compromise of a bona fide dispute. The settlement

agreement is no longer conditioned on its confidentiality (and the Clerk will be directed to make

that exhibit publicly available on the docket). Any waiver of claims is limited only to those claims

that arise from Defendant’s alleged failure to appropriately compensate Plaintiff during her

employment. And the attorney’s fees supported by billing invoices (Doc. 23-2) are not so

unreasonable as to fall outside of the deferential review that results when fees are negotiated as a

part of settlement. See Melgar v. OK Foods, 902 F.3d 775, 779–80 (8th Cir. 2018).

       IT IS THEREFORE ORDERED that the motion (Doc. 20) is GRANTED, the settlement

agreement is approved, and this case is DISMISSED WITH PREJUDICE. The Clerk is directed

to remove the access restriction for the settlement agreement (Doc. 23-1).




                                                 1
IT IS SO ORDERED this 18th day of April, 2019.


                                                 /s/P. K. Holmes, ΙΙΙ
                                                 P.K. HOLMES, III
                                                 U.S. DISTRICT JUDGE




                                     2
